Co Oo 1D DH nH BR WY HY eS

Nw NY NY NY NY NM NY NM NY YS SES ESE SE ESE SEO EEO EES
ony Dn MH Ff WY NY KF CO OMA HH FF WYP KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 1 of 9

The Honorable John L. Weinberg

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, CASE NO. MJ21-147

)
)
Plaintiff, )

) COMPLAINT for VIOLATION

) 18 U.S.C. § 2252(a)(4)(B), (b)(2)
THOMAS S. CLARK, )
)
)

Defendant.

 

BEFORE, The Honorable Mary Alice Theiler, United States Magistrate Judge, U.S.
Courthouse, Seattle, Washington.
COUNT 1
(Possession of Child Pornography)

Between on an unknown date and continuing until on or about March 18, 2020, at
Edmonds, within the Western District of Washington, and elsewhere, THOMAS S.
CLARK knowingly possessed matter that contained visual depictions, the production of
which involved the use of minors engaging in sexually explicit conduct, and the visual
depictions were of such conduct, that had been mailed and shipped and transported in and
affecting interstate and foreign commerce by any means, including by computer, and

which had been produced using materials that had been mailed and shipped and

COMPLAINT UNITED STATES ATTORNEY

; ; NEE 700 Stewart Street, Suite 5220
United States v. Thomas Clark — | Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
ao aH nN fF WY KF CO CO MAA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 2 of 9

transported in and affecting interstate and foreign commerce by any means, including by
computer, and the images of child pornography involved include images of a
prepubescent minor and a minor who had not attained 12 years of age.

All in violation of Title 18, United States Code, Section 2252(a)(4)(B), (b)(2).

And the Complainant states that this Complaint is based on the following
information:

I, Reese Berg, being first duly sworn on oath, depose and say:

I. INTRODUCTION

1. I am an investigative or law enforcement officer of the United States within
the meaning of Title 18, United States Code, Section 2510(7). I am currently employed
as a Special Agent with Homeland Security Investigations (HSI). I have been a federal
law enforcement officer for over 15 years. I have investigated and/or participated in
investigations involving narcotics smuggling, human trafficking/smuggling, firearms
trafficking, child pornography, child exploitation, marriage fraud and international
criminal gangs. I have also held positions in law enforcement as a Military Police Officer
and Military Police Investigator with the U. S. Army for over 20 years. I am a graduate
of the 9-week Criminal Investigator Training Program as well as the Immigration and
Customs Enforcement Special Agent Training program at the Federal Law Enforcement
Training Center in Glynco, Georgia. I am currently assigned as a Special Agent with HSI
Seattle, where my duties include child exploitation and child pornography investigations.
I have participated in more than thirty child exploitation or child pornography
investigations and have worked extensively with other investigators involved in these
types of investigations.

2. As further detailed below, based on my investigation and the investigation
of other law enforcement officers, I believe there is probable cause to conclude that

THOMAS S. CLARK, has committed the offense charged in Count 1 of this Complaint--

COMPLAINT UNITED STATES ATTORNEY

; es 7 = 700 Stewart Street, Suite 5220
United States v. Thomas Clark — 2 Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
ao aH nN fF WY KF CO CO MAA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 3 of 9

namely, possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B),
(b)(2).

3. The facts set forth in this Complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

4. Because this complaint is offered for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others as a result of this
investigation.

Il. SUMMARY OF INVESTIGATION

5. In February 2020, HSI Seattle Field Office was advised by the HSI Boston
Field Office that they had been investigating individuals accessing “‘dark web” sites and
forums dedicated to the sexual abuse and exploitation of children. Previously in June of
2019, a foreign law enforcement agency seized a computer server hosting three “dark
web” sites operating on the TOR (The Onion Router) Network. Based on information
obtained through collaborative investigation, one user that connected to what will be
hereinafter referred to as the “TARGET WEBSITE,” was identified as THOMAS S.
CLARK of Edmonds, Washington.

6. The foreign law enforcement agency described the TARGET WEBSITE as
having “an explicit focus on the facilitation of sharing child abuse material (images, links
and videos), emphasis on indecent material of boys.” The foreign law enforcement
agency stated that “[u]sers were able to view some material without creating an account.
However, an account was required to post and access all content.”

7. HSI was notified by the foreign law enforcement agency that IP Address
73.35.134.84 accessed the TARGET WEBSITE on April 12, 2019, at 20:19:48 UTC. A

COMPLAINT UNITED STATES ATTORNEY

; es 7 — 700 Stewart Street, Suite 5220
United States v. Thomas Clark —3 Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
ao aH nN fF WY KF CO CO MAA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 4 of 9

query of IP Address 73.35.134.84 revealed it was registered to Comcast Communications
on April 12, 2019.

8. According to the foreign law enforcement agency and HSI Special Agent
Greg Squire who observed the TARGET WEBSITE while it was operational, child
pornography images and videos were trafficked through the TARGET WEBSITE via the
posting of web links within forum messages. Links allowed a user to navigate to another
website, such as a file-hosting website, where images and/or videos are stored, in order to
download these images and videos. Entry to the TARGET WEBSITE was obtained
through free registration.

9. Accordingly, based on SA McFarland’s training and experience and the
information articulated herein, because accessing the TARGET WEBSITE required
numerous affirmative steps by the user — to include downloading Tor software, accessing
the Tor network, finding the web address for TARGET WEBSITE, and then connecting
to TARGET WEBSITE via Tor — it is extremely unlikely that any user could simply
stumble upon the TARGET WEBSITE without understanding its purpose and content.
The TARGET WEBSITE cannot generally be accessed through the traditional internet.
Even after connecting to the Tor Network, a user would have to find the 16 or 56-
character web address of the TARGET WEBSITE to access it. Hidden service websites
on the Tor Network are not “indexed” by search engines such as Google to anywhere
near the same degree as websites that operate on the open Internet.

10. On or about September 5, 2019, a summons was issued to Comcast
Communications requesting subscriber information associated with IP address
73.35.134.84 on April 12, 2019, at 20:19:48 UTC, corresponding to the date and time the
TARGET WEBSITE was accessed by a user assigned that IP address.

11. On September 6, 2019, Comcast identified the following account holder
and address associated with IP address 73.35.134.84 which corresponds with 9301 244"
St. SW, Apt. H103, Edmonds, Washington, hereinafter the SUBJECT PREMISES:

Subscriber Name: TOM CLARK

COMPLAINT UNITED STATES ATTORNEY

; es 7 = 700 Stewart Street, Suite 5220
United States v. Thomas Clark — 4 Seattle, Washington 98101-1271

(206) 553-7970
Co Oo STD DN nH FF WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
ao aH nN fF WY KF CO CO MAA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 5 of 9

Service Address: 9301 244" St. SW, Apt H103
Edmonds, WA 98020-6560
12. A search of a public records database that provides names, dates of birth,

addresses, associates, telephone numbers, email addresses, and other information was
conducted for 9301 244" St. SW, Apt H103, Edmonds, Washington 98020, as well as
“THOMAS CLARK”. These public records indicated that THOMAS STEPHEN
CLARK’s current address is 9301 244" St. SW, Apt H103, in Edmonds, Washington (the
SUBJECT PREMISES).

13. On March 2, 2020, SA McFarland queried Washington State Department of
Licensing records which revealed THOMAS STEPHEN CLARK was issued a
Washington State driver license on August 18, 2019 at the SUBJECT PREMISES.

14. © On March 4, 2020, an HSI analyst obtained THOMAS STEPHEN
CLARK’s Washington State sex offender registry records which revealed THOMAS
STEPHEN CLARK ’s address and status was last verified on December 21, 2019, at the
SUBJECT PREMISES, located at 9301 244th St. SW, Apt. H103, Edmonds, Washington
98020. I also contacted the Snohomish County Sheriff's Office who verified THOMAS
CLARK’s most recent check-in for the sex offender registry listed the SUBJECT
PREMISES as his current residence.

15. On March 4, 2020, SA McFarland conducted surveillance of the SUBJECT
PREMISES. The front entrance of THOMAS STEPHEN CLARK’s apartment is located
back from the sidewalk and is in an area where multiple units can be accessed rendering
it difficult to determine which unit an individual came from. At approximately 8:00 a.m.,
a male with similar physical characteristics as THOMAS STEPHEN CLARK exited the
“H” apartments to walk his dog. At approximately 8:10 a.m., the same male returned to
the “H” apartments with his dog. At approximately 8:35 a.m., the same male with similar
physical characteristics as THOMAS STEPHEN CLARK exited the “H” apartments and
got into a tan Subaru Crosstrek bearing Washington license plate number AYK9372 and
departed the apartment complex. A query of license plate number AYK9372 revealed the
registered owner is THOMAS STEPHEN CLARK at the SUBJECT PREMISES. Vehicle

COMPLAINT UNITED STATES ATTORNEY
; es 7 = 700 Stewart Street, Suite 5220
United States v. Thomas Clark —5 Seattle, Washington 98101-1271
(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY NY NY NY NY NOOR RR RE REO REO RESET
ao a DH mM FF WY KF CO CO AA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 6 of 9

records indicate the vehicle was purchased by THOMAS STEPHEN CLARK in 2016
and the registration was renewed on January 25, 2020, listing the SUBJECT PREMISES.

16. On March 2, 2020, SA McFarland queried THOMAS STEPHEN
CLARK ’s criminal history which revealed THOMAS STEPHEN CLARK was
previously convicted on June 2, 2017, of Washington State violations of RCW 9.68A.050
Dealing in Depictions of Minors Engaged In Sexually Explicit Conduct and RCW
9.68A.070 Possession of Depictions of Minors Engaged in Sexually Explicit Conduct.
THOMAS STEPHEN CLARK was sentenced to six months of work release and
Washington State Department of Corrections (DOC) Supervision which expired on or
about November 27, 2018.

17. The Seattle Office of Homeland Security Investigations was the lead
agency on THOMAS STEPHEN CLARK’s 2016-2017 child pornography prosecution in
which Special Agent Scott Sutehall received child pornography files from THOMAS
STEPHEN CLARK via a chat application between August 21, 2016 and August 25,
2016. At the time, THOMAS STEPHEN CLARK lived alone in his Mercer Island,
Washington residence. Forensic analysis of THOMAS STEPHEN CLARK’s digital
devices and media following the execution of the 2016 residential search warrant yielded
approximately 650 child pornography files. During his interview, THOMAS STEPHEN
CLARK admitted to possessing child pornography and receiving and distributing child
pornography via the chat application from his Apple iPhone. THOMAS STEPHEN
CLARK also confessed to having a sexual interest in minor male children ages 13—15
years old.

18. On March 13, 2020, HSI SA McFarland requested and was granted a
federal search warrant (MJ20-124) for the search of 9301 244" St. SW, Apt. H103 in
Edmonds, Washington, and the person of THOMAS S. CLARK.

19. On March 18, 2020, a HSI Seattle executed the search warrant at 9301
244" St. SW, Apt. H103 in Edmonds, Washington. THOMAS S. CLARK was
encountered inside the residence and was the sole occupant. Pursuant to the search

COMPLAINT UNITED STATES ATTORNEY

; es 7 = 700 Stewart Street, Suite 5220
United States v. Thomas Clark —6 Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
ao aH nN fF WY KF CO CO MAA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 7 of 9

warrant, agents seized two (2) Apple iPhones; a Microsoft Surface GO model 1824; a
Microsoft Surface Pro Laptop model 1796; and a SanDisk MicroSD card.

20. During the forensic examination of the listed devices, HSI SA McFarland
identified two (2) video files depicting child pornography. They were found on evidence
item #001 - Apple iPhone 8 Plus, and #002 — Apple iPhone 8 Plus. Although the files
were found on separate devices, they were determined to be duplicate videos.

21. [reviewed the video file described above on the Apple iPhones and
determined is titled “Beef Tacos.wmv”. The video is approximately 29 seconds in
length and depicts a male child that appears to be 2-4 years old, lying on his back. What
appears to be an adult male left hand is masturbating the penis of the child. The focus of
the video is on the child’s genitals. The child is wearing a blue shirt but is exposed at the
groin and thighs. I estimated the age of the child based on body size, minimal muscle
development and lack of pubic hair

22. I further reviewed the forensic image of the devices and determined there
were 472 image files and one (1) video file of child pornography on evidence line item
#003 — Microsoft Surface GO. I have described two (2) of the image files from that
device below.

23. Image file 2d86678990105a06.jpg is an image that depicts a male child
that appears to be approximately 3-4 years old, lying on his back on a red sheet with his
genitals and anus toward the camera. What appears to be an adult male’s left hand is
pushing a purple phallic device into the child’s anus. The focus of the image is on the
child’s genitals and anus. I estimated the age of the child based on body size, minimal of
muscle development and lack of pubic hair.

24. Image file 3b3120df3f8128db.jpg is an image that depicts a nude newborn
child that appears to be less than a year old, lying face down on a striped blanket. The
index finger of what appears to be the right hand of an adult male is penetrating the

child’s anus. The focus of the image is on the child’s anus. I estimated the age of the

COMPLAINT UNITED STATES ATTORNEY

; es 7 = 700 Stewart Street, Suite 5220
United States v. Thomas Clark —7 Seattle, Washington 98101-1271

(206) 553-7970
oO moO NO HH Se WW Ye

ee
& WwW wo —

15

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 8 of 9

child based on body size, minimal muscle and skeletal development, lack of pubic hair
and an overall newborn child body appearance

25. Computer Forensic Agent (CFA) Heng found numerous “keyword”
artifacts that were indicative of child sexual abuse material. These artifacts were
associated with the Opera web browser that indicate the Opera web browser was used to
search for specific terms. The search terms found included: “boys town onion dark web”
and “hurtcore”. Based on my training and experience, I believe that “boys town onion
dark web” likely indicates a search for young boys sites related to The Onion Router
(TOR), and “hurtcore” is a term associated with extreme pornography, usually involving
degrading violence and child sexual abuse material. The Onion Router is also referred to
as the “TOR Network”, which a computer network available to Internet users that is
designed specifically to facilitate anonymous communication over the Internet. The TOR
network attempt to do this by routing TOR user communications through a globally
distributed network of relay computers, along a randomly assigned path known as a

“circuit.”

Il. CONCLUSION
26. Based on the above facts, | believe that there is probable cause to conclude

that THOMAS S. CLARK committed the offenses charged in this Complaint.

— ff

Pe : f

REESE-BERG, Complainant.
Special Agent

Department of Homeland Security
Homeland Security Investigations

 

COMPLAINT UNITED STATES ATTORNEY

rs 7  Alenb 700 Stewart Street, Suite 3220
niled ¢ 2S V. S rk — tachi
United States v. Thomas Clark ~ 8 Seattle, Washington 98101-1271

(206) 353-7970
Co Oo 1D DH nH BR WY HY eS

Nw NY NY NY NY NM NY NM NY YS SES ESE SE ESE SEO EEO EES
ony Dn MH Ff WY NY KF CO OMA HH FF WYP KF OS

 

 

Case 2:21-mj-00147-JLW Document 1 Filed 03/11/21 Page 9 of 9

Based on the above-named Complainant having provided a sworn statement
attesting to the truth of the foregoing Affidavit, the Court hereby finds that there is
probable cause to believe the Defendant committed the offenses set forth in the

Complaint.

DATED this 11th day of March, 2021.

Sabet

JOJN L. WEINBERG
United States Magistrate Judge

COMPLAINT UNITED STATES ATTORNEY

; ; | ey Aa 700 Stewart Street, Suite 5220
United States v. Thomas Clark —9 Seattle, Washington 98101-1271

(206) 553-7970
